Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/01/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2013192336. For the convenience, US20150192698 (“US’698”) is cited.
Regarding claims 1- 4, 11, 16,  and 20 - 22, US’698 discloses bright white refractory roofing granules, comprising a ceramic material formed from a substantially homogenous mixture of a ceramic-forming clay, sintering material, and optionally comprising silica particles, and other potential additives, said bright white refractory roofing granule having a total solar reflectance of at least 0.80([0012]-[0016] and [0051]). The sintering material is a fusible binder selected from calcium hydroxide, sodium carbonate, sodium bicarbonate, sodium silicate, feldspar, nephaline syenite, and mixtures thereof ([0060]). Thus the disclosure is read on the claimed a plurality of granules comprising ceramic particles bound together with an inorganic binder, the inorganic binder comprising reaction product of at least alkali silicate and hardener. 
The granule has a porosity (as determined by Mercury Intrusion) of between 20% -50 %([0069]).

Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Thus, it would have been obvious for one of ordinary skill in the art "obvious to try"  to select the claimed compounds from the sintering material selected from calcium hydroxide, sodium carbonate, sodium bicarbonate, sodium silicate, feldspar, nephaline syenite, and mixtures thereof  because choosing from a finite number of identified, predictable compositions have a reasonable expectation of success.
It is noted that claims are product-by-process claims. Eventhough product-by- process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 77F.2d 695, 698,227 USPQ 964,966 (Fed. Cir. 1985) (citations omitted). 
Regarding claims 5 and 12-13, US’698 discloses that the suitable clay can KT Mercer Kaolin Clay (Kentucky-Tennessee Clay Company, Langley, S.C.). Other clays may be used in place of or in combination with kaolin clay. Such clays should be 
Regarding claims 6-8, ceramic mixture comprising 50-85% e.g., about 75% white clay; 10-30%, e.g., about 15% silica; and 0-25%, e.g., about 10% sintering aids is used to make the granules ([0062]).
Regarding claim 9-10, the examiner respectfully submits  that although the prior art combination does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.
Regarding  claims  14 and  15, US’698 discloses that the  granule of any of claim 1 having an overall crystallinity of 30%-60%,  thus,  it  is  reasonable  to  expect  that the  inorganic  binder  is  amorphous  or  partially crystallized(claim 10).
Regarding  claims 16 - 19, US’698 discloses that bright white refractory roofing granules, comprising a ceramic material formed from a substantially homogenous mixture of a ceramic-forming clay, sintering material, and optionally comprising silica 
Regarding claim 22, US’698 discloses that the bright white refractory of certain embodiments of the present invention may be formed by the process described herein. Kaolin clay, silica particles, sintering aids (such as calcium hydroxide, sodium carbonate, feldspar, nephaline syenite, or mixtures thereof) and optionally zinc oxide or other whitening pigments, and porosity enhancers are mixed together and the mixture is dampened with about 15-25% water by weight of dry clay, and worked to form a damp dough-like mass. Best results may be obtained when the kaolin clay, silica, sintering aids, and whitening pigments are provided as powders ([0100]).
Regarding claim  23, US’698 discloses that stain is generally related to the degree of granule porosity, with roofing granules that have higher porosities showing a .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16/300311(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications disclose granules  with substantially similar  constitutes  with  substantially  similar  properties. The reference differs from Applicant's recitations of claims by not disclosing identical ranges. However, the reference discloses "overlapping" ranges, and overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
s 1-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1-14 of copending Application No. 16/620087(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications disclose granules  with  substantially similar  constitutes  with  substantially  similar  properties. The reference differs from Applicant's recitations of claims by not disclosing identical ranges. However, the reference discloses "overlapping" ranges, and overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-4, 6-11, 16 and 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, and 13-15 of copending Application No. 16/620141 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications disclose granules with  substantially similar  constitutes  with  substantially  similar  properties. The reference differs from Applicant's recitations of claims by not disclosing identical ranges. However, the reference discloses "overlapping" ranges, and overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments

The applicant’s remark regarding to the double  patenting  rejection  is  acknowledged.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453.  The examiner can normally be reached on Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SHUANGYI ABU ALI/Primary Examiner, Art Unit 1731